IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,532-01


                        EX PARTE BERNHARDT TIEDE, II, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1997-C-103-A IN THE 123RD DISTRICT COURT
                              FROM PANOLA COUNTY


     Per curiam. ALCALA , J., filed a concurring opinion in which PRICE, JOHNSON , and
COCHRAN JJ., joined. KELLER , P.J., filed a dissenting opinion in which KEASLER and
HERVEY , JJ., joined. MEYERS, J., would file and set.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his conviction. Tiede v.

State, No. 12-99-00182-CR (Tex. App.—Tyler, delivered November 20, 2002, pet. ref’d).

        Applicant alleges there is newly available relevant scientific evidence that contradicts the

scientific evidence relied upon by the State at trial, and that false evidence was presented at trial thus
                                                                                                    2

undermining confidence in the verdict at sentencing.

         The trial court, after conducting a live hearing and based upon an extensive record, has

recommended that Applicant be granted relief in the form of a new punishment hearing. The State

agrees that Applicant is entitled to relief. Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App.

2014).

         Relief is granted. The sentence in Cause No. 1997-C-103-A in the 123rd District Court of

Panola County is set aside, and Applicant is remanded to the custody of the Sheriff of Panola County

so that a new punishment hearing may be conducted. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 26, 2014
Publish